Citation Nr: 1141375	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic otitis media, bilaterally.  


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to August 1946.

This claim comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2006 rating decision, in which the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus and chronic 

otitis media.  In an April 2010 decision, the Board granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the claim for chronic otitis media.  In a subsequent April 2010 rating decision, the Appeals Management Center ("AMC") in Washington, DC, effectuated the Board's decision, assigning a 10 percent disability rating for tinnitus, and a non-compensable rating for bilateral hearing loss, both effective March 31, 2006 .  As the Veteran did not disagree with and appeal the assigned ratings or effective dates for these conditions, they are not currently on appeal.  As such, the only issue remaining on appeal is that of entitlement to service connection for chronic otitis media.

In August 2010, the Veteran's claim of entitlement to service connection for otitis media was sent to a VA otorhinolaryngologist (who had performed a previous medical examination in August 2009) for a clarification of his previous opinion that the Veteran's otologic disease was more likely than not the result of noise exposure in service.  After receiving his opinion, the RO/AMC obtained another VA examination.  The examination was performed in June 2011, with an addendum prepared in August 2011..  Thereafter, and pursuant to the examination results, the RO issued a September 2011 Supplemental Statement of the Case ("SSOC"), in which it again denied the claim.  The claims folder has now been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's chronic bilateral otitis media is the result of noise exposure and infection during service.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the Veteran's chronic bilateral otitis media was incurred during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that his chronic otitis media is the result of active military service, when he was frequently exposed to acoustic trauma while serving on Navy ships during World War II.

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, otitis media is defined by the U.S. National Library of Medicine as "an infection of the middle ear."  Because otitis media is not a subjective disorder, the existence of which is determined based on whether the Veteran claims to experience it, the Veteran was afforded a VA examination.   

During the initial examination in August 2009, the Veteran explained that he had developed otorrhea (discharge or drainage from the ear) while aboard ship, which had persisted.  He added that, due to persistent hearing loss, tinnitus and otorrhea, he had been treated at the VA Medical Center ("VAMC"), where it had recently been determined that he had a dehiscence at the right tegmen mastoideum that was cerebrospinal fluid otorrhea.  In 2007, he had undergone surgery to repair the condition.  Although he said that he had experienced no significant difficulty since then, he did report that, from time to time, he experienced recurrent otorrhea, bilaterally, the most recent occurrence of which was approximately six months prior to the VA examination.  Upon examination, his right tympanic membrane was found to be distorted and thickened with tympanosclerosis; there was also a right postauricular surgical scar.  The left tympanic membrane was somewhat distorted and retracted.  Following the examination and review of the claims folder (including a June 2006 VA brain MRI, showing a redemonstration of nonspecific opacification/fluid signal right middle ear cavity) the VA examiner, an otorhinolaryngologist, opined that it was at least as likely as not that the Veteran currently had hearing loss based on noise exposure in service.  He also opined that it was at least as likely that the subsequent infectious ear disease occurred while he was in service, and that this was also the cause of his recent ear surgery.  In summary, he noted that the Veteran's "otologic disease is more likely than not due [sic] to his military service and noise exposure."  

In a January 2010 SSOC, the AMC, after reviewing the VA examiner's opinion, denied the Veteran's claim based on what appears to have been a misunderstanding of the examiner's positive nexus opinion.  During the April 2010 Board review, the Board noted that, although the VA examiner had clearly provided a positive nexus opinion linking the Veteran's otitis media to service, because he did not specify whether the condition was unilateral or bilateral, the claims folder was remanded to allow him to clarify his diagnosis.  In August 2010, the claims folder was returned to the examiner who had performed the August 2009 examination.  Although he again stated that the Veteran's otitis media was related to his military service and infection, he said that, because he had not examined the Veteran in almost a year, he was "not in the position to say what [the Veteran's] current condition is," adding "to my knowledge, there is no current ear disease...."

Based on the VA examiner's addendum, the claims folder was again returned for another compensation and pension examination.  During the June 2011 examination, performed by a nurse practitioner, the Veteran reported that he had not had any ear infections in the past few years, but continued to experience a sensation of dripping discharge in his right ear without drainage noted on his pillow or hearing aid.  After reviewing the pertinent treatment reports of record, including noting the Veteran's surgical repair of his right tegmen mastoideum defect with associated meningoencephalocele and cerebrospinal fluid otorrhea in November 2007, the VA examiner opined that it was more likely than not that the Veteran's history of chronic right and left otitis media and subsequent right ear surgery were the result of active military service.  However, because she further opined that no otitis media was noted in either ear during the examination, the RO again denied the Veteran's claim, based on a finding that there was no current disability.

In this regard, the Board notes that, to the extent that the June 2011 VA examiner concluded that her examination indicated that the Veteran no longer had otitis media in either ear, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims held that service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.
Here, because the August 2009 VA examiner diagnosed the Veteran with an "otologic disease" and observed symptoms in both the right and left ear during the appeals period, the first element of Shedden, a present disability, is met.  381 F.3d 1163.  Additionally, because the August 2009 VA examiner also found that the Veteran had incurred in-service noise exposure and ear infections and opined that his current otologic disease was more likely than not the result of military service, the second and third elements of Shedden are also met.  Accordingly, the Board concludes that the most probative medical evidence of record supports the Veteran's claim of entitlement to service connection for chronic otitis media, bilaterally.

With regard to the opinion of the June 2011 VA examiner, the Board notes that it is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, as discussed above, although that examiner found no symptoms of a current disability, she did, however, opine (as did the August 2009 examiner), that the Veteran's chronic right and left otitis media and subsequent right ear surgery were the result of active military service.  That opinion, when combined with the Court's decision in McClain, and the fact that the Veteran in this case clearly was diagnosed with a bilateral ear disability during the pendency of the claim, results in a clear finding by the Board that service connection is warranted.


ORDER

Entitlement to service connection for chronic otitis media, bilaterally, is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


